Opinion filed October 23, 2008 











 








 




Opinion filed October 23,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00228-CR
                                 __________
 
                                 ERIC CORREA JIMENEZ, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
Pinto County, Texas
 
                                                    Trial
Court Cause No. 13360
 

 
                                             M
E M O R A N D U M  O P I N I O N
Eric
Correa Jimenez has filed in this court a motion to withdraw his notice of
appeal.  The motion is signed by counsel and supported by appellant=s affidavit.  The motion is
granted, and the appeal is dismissed.
 
PER CURIAM
October 23, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.